Case 5:17-cv-00179-JPB-JPM Document 149 Filed 03/18/20 Page 1 of 5 PageID #: 1654




                        IN THE UNITED STATES DISTRICT COURT FOR
                        THE NORTHERN DISTRICT OF WEST VIRGINIA

  DIANA MEY,
  CRAIG CUNNINGHAM,
  STEWART ABRAMSON, and
  JAMES EVERETT SHELTON,
  individually and on behalf of a class of all
  persons and entities similarly situated,

                  Plaintiffs,

  vs.                                                         Case No. 5:17-cv-00179-JPB

  DIRECTV, LLC;

  and

  AC1 COMMUNICATIONS, a DirecTV Authorized Dealer,
  and its principal, ADAM COX;
  BIRJU, LLC, a DirecTV Authorized Dealer;
  CDS V1, LLC d/b/a COMPLETE DIGITAL SOLUTIONS,
  a DirecTV Authorized Dealer;
  NAS AIR LOGISTICS, LLC, a DirecTV Authorized Dealer;
  EXACT ESTIMATING, LLC, a DirecTV Authorized Dealer;
  EXPLOSIVE SALES MARKETING GROUP, INC,
  a DirecTV Authorized Dealer,
  IQ MARKETING 2, CORP., d/b/a PACIFICOM,
  a DirecTV Authorized Dealer, and its principal,
  MICHAEL ASGHARI;
  KREATAMOTIVE LLC, a DirecTV Authorized Dealer; and
  MYLAN JOHNSON GROUP, a DirecTV Authorized Dealer;
  XCITE SATELLITE, LLC, a DirecTV Authorized Dealer;
  PIC SIX, LLC, a DirecTV Authorized Dealer;
  SUPER SALE OUTLETS, LLC, a DirecTV Authorized Dealer;

                  Defendants.

   Plaintiffs’ Unopposed Motion for Leave to File Second Amended Class Action Complaint

          Under Rule 15(b) of the Federal Rules of Civil Procedure, Plaintiffs respectfully move

  for leave to file the attached proposed Second Amended Class Action Complaint. In support

  thereof, Plaintiffs state:



                                                  1
Case 5:17-cv-00179-JPB-JPM Document 149 Filed 03/18/20 Page 2 of 5 PageID #: 1655




         1.       Plaintiffs filed their original Class Action Complaint on December 11, 2017.

  (ECF No. 1.)

         2.       Plaintiffs filed their First Amended Class Action Complaint on November 1, 2018

  (ECF No. 57.)

         3.       A Scheduling Order with a deadline for amending pleadings has not been entered,

  as the case is presently before the Court of Appeals on the threshold issue of arbitrability of

  claims against DirecTV.

         4.       Rule 15(b) permits a party to amend its pleading with the opposing party’s

  consent or the court’s leave, and further provides that “[t]he court should freely give leave when

  justice so requires.”

         5.       Plaintiffs seek the amendment for two main reasons:

                  a.      To supplement the original Complaint with factual allegations regarding

  several additional DirecTV telemarketing calls that Plaintiffs received since the filing of the

  Complaint; and

                  b.      To join David Vance, Russell Locke, and Thomas Stark as additional

  Plaintiffs and class representatives.

         6.       The proposed Second Amended Complaint is attached as Exhibit A.

         7.       Counsel for Plaintiffs have consulted with counsel for DirecTV, LLC, and

  DirecTV has advised that it does not oppose the filing of the Second Amended Complaint so

  long as the case against DirecTV remains stayed pending the appeal.

         Plaintiffs respectfully submit leave to file the attached Second Amended Class Action

  Complaint is appropriate under the liberal Rule 15(a) standard, and requests that their motion be

  granted.



                                                   2
Case 5:17-cv-00179-JPB-JPM Document 149 Filed 03/18/20 Page 3 of 5 PageID #: 1656




  Dated: March 18, 2020                     Respectfully submitted by,

                                             /s/ John W. Barrett_____________
                                            John W. Barrett (WV Bar No. 7289)
                                            Jonathan R. Marshall (WV Bar No. 10580)
                                            BAILEY & GLASSER LLP
                                            209 Capitol Street
                                            Charleston, WV 25301
                                            Telephone: (304) 345-6555
                                            jbarrett@baileyglasser.com
                                            jmarshall@baileyglasser.com

                                            Matthew P. McCue
                                            THE LAW OFFICE OF MATTHEW P. MCCUE
                                            1 South Avenue, Suite 3
                                            Natick, MA 01760
                                            Telephone: (508) 655-1415
                                            mmccue@massattorneys.net

                                                   Counsel for Plaintiffs




                                        3
Case 5:17-cv-00179-JPB-JPM Document 149 Filed 03/18/20 Page 4 of 5 PageID #: 1657




                      IN THE UNITED STATES DISTRICT COURT FOR
                      THE NORTHERN DISTRICT OF WEST VIRGINIA

  DIANA MEY,
  CRAIG CUNNINGHAM,
  STEWART ABRAMSON, and
  JAMES EVERETT SHELTON,
  individually and on behalf of a class of all
  persons and entities similarly situated,

                 Plaintiffs,

  vs.                                                         Case No. 5:17-cv-00179-JPB

  DIRECTV, LLC;

  and

  AC1 COMMUNICATIONS, a DirecTV Authorized Dealer,
  and its principal, ADAM COX;
  BIRJU, LLC, a DirecTV Authorized Dealer;
  CDS V1, LLC d/b/a COMPLETE DIGITAL SOLUTIONS,
  a DirecTV Authorized Dealer;
  NAS AIR LOGISTICS, LLC, a DirecTV Authorized Dealer;
  EXACT ESTIMATING, LLC, a DirecTV Authorized Dealer;
  EXPLOSIVE SALES MARKETING GROUP, INC,
  a DirecTV Authorized Dealer,
  IQ MARKETING 2, CORP., d/b/a PACIFICOM,
  a DirecTV Authorized Dealer, and its principal,
  MICHAEL ASGHARI;
  KREATAMOTIVE LLC, a DirecTV Authorized Dealer; and
  MYLAN JOHNSON GROUP, a DirecTV Authorized Dealer;
  XCITE SATELLITE, LLC, a DirecTV Authorized Dealer;
  PIC SIX, LLC, a DirecTV Authorized Dealer;
  SUPER SALE OUTLETS, LLC, a DirecTV Authorized Dealer;

                 Defendants.


                                      CERTIFICATE OF SERVICE

          I, John W. Barrett, hereby certify that on March 18, 2020, I served a true and correct copy
  of “Plaintiff’s Unopposed Motion for Leave to File Second Amended Class Action Complaint”
  was filed with the Clerk of Court using the CM/ECF System, which caused a true and accurate
  copy of such filing to be served upon the following counsel of record:



                                                  4
Case 5:17-cv-00179-JPB-JPM Document 149 Filed 03/18/20 Page 5 of 5 PageID #: 1658




                            Danielle M. Waltz
                            Sarah A. Phipps
                            Jackson Kelly PLLC
                            500 Lee Street East, Suite 1600
                            Charleston, WV 25301
                            dwaltz@jacksonkelly.com
                            sphipps@jacksonkelly.com

                            Archis A. Parasharmi
                            Daniel E. Jones
                            Mayer Brown LLP
                            1999 K Street NW
                            Washington, DC 20006
                            aparasharami@mayerbrown.com
                            djones@mayerbrown.com



                                               /s/ John W. Barrett_____________
                                              John W. Barrett (WV Bar No. 7289)




                                          5
